D.H. GINSBURG, Circuit Judge:
The Hazardous Waste Treatment Council petitions for review of the so-called California List rule promulgated by the Environmental Protection Agency pursuant to § 3004(d) of the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. §§ 6901, et seq., as amended by the Hazardous and Solid Waste Amendments of 1984 (HSWA). Subtitle C of RCRA, as thus amended, establishes a “cradle-to-grave” regulatory structure for the safe treatment, storage, and disposal of hazardous wastes.
HWTC here alleges that the California List rule is inconsistent with RCRA’s scheme in three respects: first, that the rule fails to fulfill an alleged statutory duty to lower the maximum permissible concentrations of California List wastes1 in substances subject to land disposal; second, that it impermissibly permits California List wastes that have been solidified to escape the reach of the land disposal prohibitions; and third, that it facilitates evasion of those prohibitions by permitting a waste generator to send its wastes directly to a land disposal facility (rather than first to a treatment facility) based upon the generator’s knowledge that the waste does not contain prohibited levels of California List constituents.
HWTC is “a national trade association of over 65 commercial firms that use advanced and established treatment technologies for the management of hazardous waste, and supporting; equipment manufacturers.” The Council contends that it has standing as a representative of its member companies under Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 343, 97 S.Ct. 2434, 2441, 53 L.Ed.2d 383 (1977), in which the Supreme Court held that
*299an association has standing to bring suit on behalf of its members when: (a) its members would otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim nor the relief requested requires the participation of individual members in the lawsuit.
EPA does not dispute, nor do we have any basis upon which to doubt, that HWTC satisfies the latter two of these three requirements for representational standing. Whether any of HWTC’s members would have standing to raise the claims presented here, however, is disputed on both prudential and constitutional grounds.
Because we conclude that HWTC lacks prudential standing to pursue these claims, we dismiss the petitions for review without reaching either the constitutional standing question or the merits.2
1. The Prudential Standing Test Applies
Whether the doctrine of prudential standing so operated as to preclude HWTC from challenging other EPA decisions under RCRA was much mooted in two recent cases—Hazardous Waste Treatment Council v. EPA (HWTC II), 861 F.2d 277, 284 (D.C.Cir.1988) and Petro-Chem Processing, Inc. v. EPA, 866 F.2d 433 (D.C.Cir.1989). In this case, however, the Council claims for the first time that the doctrine is not even applicable in RCRA cases, on the ground that the broad judicial review provision in the statute simply does not admit of any prudential limitation. HWTC argues, in other words, that Congress has directed the courts to review EPA action under RCRA at the instance of any litigant who satisfies the requirements for constitutional standing. It cites for this proposition Center for Auto Safety v. NHTSA (CAS I), 793 F.2d 1322, 1337 (D.C.Cir.1986), in which we held that the judicial review provision of the Energy Policy and Conservation Act of 1975 (EPCA) “clearly removes the judicial authority to create prudential barriers by granting review of agency action to those ‘who may be adversely affected’ ” by such action.
That decision is not controlling here, however. Section 702 of the Administrative Procedure Act provides for judicial review at the behest of any person “suffering legal wrong because of agency action, or adversely affected or aggrieved by agency action,” 5 U.S.C. § 702, and the Supreme Court has repeatedly held, both before and after CAS I, that prudential limitations apply to review of agency action under that section. See, e.g., Clarke v. Securities Industry Association, 479 U.S. 388, 394-96, 107 S.Ct. 750, 754-56, 93 L.Ed.2d 757 (1987); Association of Data Processing Service Orgs., Inc. v. Camp, 397 U.S. 150, 153, 90 S.Ct. 827, 829-30, 25 L.Ed.2d 184 (1970). Because RCRA specifically provides, with exceptions not here relevant, that “[a]ny judicial review of final regulations promulgated [pursuant to its terms] ... shall be in accordance with [inter alia, APA § 702],” 42 U.S.C. § 6976(a), the Supreme Court’s interpretation of that provision is inescapably applicable to this case. Even if CAS I retains its vitality as an interpretation of EPCA despite the facial similarity of the review provisions in that statute and in the APA, that case is plainly not applicable to review of an EPA action under RCRA. Thus, prudential limitations apply to the case before us.
II. The Prudential Standing Test Applied
Despite the complexity it sometimes generates in application, the theory underlying prudential standing doctrine is elegant in its simplicity. At base, it proceeds from a single observation about the legislative process: Congress often fails to specify who may and who may not invoke the *300power of the courts to enforce the terms of a statute. It follows that the judiciary has to supply a principle by which to infer Congress’s intent on that often critical question. The zone of interests test is the result. See, e.g., Clarke, 479 U.S. at 400, 107 S.Ct. at 757-58 (zone test is, “at bottom,” an inquiry into congressional intent). That test requires that we ask whether a would-be challenger to agency action is pursuing an interest “arguably within the zone of interests” Congress intended either to regulate or to protect. Data Processing, 397 U.S. at 153, 90 S.Ct. at 829-30.
The fundamental, and unexceptionable, idea behind that test is a presumption that Congress intends to deny standing to “those plaintiffs whose suits are more likely to frustrate than to further statutory objectives.” Clarke, 479 U.S. at 397 n. 12, 107 S.Ct. at 756 n. 12. As a general matter, there are two types of parties with the right incentives to police an agency’s enforcement of the laws it administers. First, those whom the agency regulates have the incentive to guard against any administrative attempt to impose a greater burden than that contemplated by Congress. Second, those whom the agency was supposed to protect have the incentive to ensure that the agency protects them to the full extent intended by Congress. See, e.g., id. at 397, 399, 107 S.Ct. at 756, 757.
HWTC contends that it has standing both as a regulated party and as an interest group Congress sought to protect. We address these arguments in turn.
A. Regulated Interests
HWTC initially argues that the California List rule burdens its members who operate treatment facilities at least insofar as EPA has approved of solidification as a method of avoiding the limitations on land disposal of liquid wastes. As a consequence, it predicts that its members will be forced by competitive market conditions to offer solidification services to their customers, which will in turn increase the members’ exposure to EPA penalties because solidification is allegedly insufficient adequately to reduce the mobility of hazardous constituents in the waste. In essence, HWTC wants EPA to prohibit its members from using this relatively low-technology treatment approach so that they can sell more of their high-technology services.
Assuming that HWTC accurately anticipates how the interplay of market forces and the regulatory regime will work out, its members still are not “regulated” in the relevant sense. “A party is ‘regulated’ for purposes of the ‘zone’ test only if it is regulated by the particular regulatory action being challenged.” HWTC II, 861 F.2d at 284. It is most decidedly not “regulated” for such purposes when its challenge is based upon the agency’s failure to constrain it by law. While it is often said that “competition is the best regulator,” it would be a mere play on words to say that a firm is “regulated” and thus has standing to sue when it has only been remitted to the constraining force of the competitive market place.
B. Protected Interests
We are left with the question whether the interests of the firms on behalf of which HWTC sues are arguably within the zone of interests Congress intended to protect. The Supreme Court has identified two ways in which a putative challenge may show that it is within the protected zone. Most obviously, a party is within that zone if it is among those whom Congress expressly or directly indicated were the intended beneficiaries of a statute. Also included within that zone, however, are parties whose interests, while not in any specific or obvious sense among those Congress intended to protect, coincide with the protected interests. As the Supreme Court put it, “the concern that the plaintiff be ‘reliable’ carries over to the ‘zone of interest’ inquiry, which seeks to exclude those plaintiffs whose suits are more likely to frustrate than to further statutory objectives.” Clarke, 479 U.S. at 397 n. 12, 107 S.Ct. at 756 n. 12. Thus, in order to have standing, a non-beneficiary must show “less than a ... congressional intent to benefit but more than a ‘marginal ] relationship]’ to the statutory pur*301pose.” HWTC II, 861 F.2d at 283. Having done so, they may be regarded as “suitable challengers” of agency action, and as such, have standing under the zone of interests test. Id. at 283 (citing Haitian Refugee Center v. Gracey, 809 F.2d 794, 812-13 (D.C.Cir.1987)).
HWTC alleges that it has standing to raise at least some of its claims on each of these two bases, which we take up in turn.
1. Intended Beneficiaries
Congress’s purpose in enacting HSWA is amply summarized in the legislative history to which HWTC points; the following passage from the Conference Report is illustrative:
[T]he Conferees intend to convey a clear and unambiguous message to the regulated community and the Environmental Protection Agency: reliance on land disposal of hazardous waste has resulted in an unacceptable risk to human health and the environment. Consequently, the Conferees intend that through the vigorous implementation of the objectives of this Act, land disposal will be eliminated for many wastes and minimized for all others, and that advanced treatment, recycling, incineration and other hazardous waste control technologies should replace land disposal. In other words, land disposal should be used only as a last resort and only under conditions which are fully protective of human health and the environment.
H.R.Rep. No. 1133, 98th Cong. 79, 80-81, reprinted in 1984 U.S.Code Cong. & Admin. News, 5576, 5649. Congress intended HSWA, in other words, to protect human health and the environment from what it found to be an unacceptable danger, and the primary means it chose to accomplish this end was the increased use of advanced treatment technologies such as those provided by HWTC’s members.
HWTC therefore claims that its member treatment firms are among Congress’s intended beneficiaries (with the result that it has standing to pursue those of its claims that advance the interests of treatment firms). As HWTC portrays the legislative history, Congress evinced an intent not only to eradicate threats to human health and to the environment, but also to improve the business opportunities of treatment firms. We faced precisely that claim, however, in HWTC II and again in PetroChem, and we rejected it in both cases. HWTC II, 861 F.2d at 282-85; Petro-Chem, 866 F.2d at 434-36. Compare Supplemental Brief of Petitioner ... Concerning “Prudential Standing” at Appendix B (quoting H.R.Rep. No. 1133 at 80; S.Rep. No. 284, 98th Cong. 6 (1983); and H.R.Rep. No. 198, 98th Cong. 32, reprinted in 1984 U.S.Code Cong. & Admin. News 5576) with Petro-Chem, 866 F.2d at 436 n. 3 (quoting same).
This identity of authority is understandable in that Petro-Chem involved a challenge to other subsections of the same section of RCRA as does this case. Although HWTC does, in its supplemental brief, assert that the legislative history is somehow more compelling as to the provisions involved here, it provides no explanation for its assertion, and the only additional passages it presents are various floor statements that mirror the above-referenced committee reports. None supports any distinction between Congress’s intent with respect to the subsections at issue here and those of relevance in Petro-Chem, and none adds any further support to HWTC’s case than do the committee reports, HWTC’s claims for which we have already considered and rejected.
As we said in HWTC II,
[wjhene.ver Congress pursues some goal, it is inevitable that firms capable of advancing that goal may benefit— [A] rule that gave any such plaintiff standing merely because it happened to be disadvantaged by a particular agency decision would destroy the requirement of prudential standing____
861 F.2d at 283. Nor does it matter that Congress explicitly mentioned the means by which its end is to be accomplished. If Congress mandates that a particular method be used to achieve its goals, it may do so because that is the most effective (or cost-effective) manner of achieving that end, or *302for any other reason that commends itself to the legislators. But absent evidence to the contrary, we cannot rationally infer that Congress thereby makes benefitting the firms that provide the means an end in itself.
Because HWTC provides no persuasive basis upon which this case can be distinguished, we again hold, as we must, that its asserted competitive injuries are insufficient to confer prudential standing upon it.
2. Suitable Challengers
As we have said, HWTC may still have representational standing if any of its members, while not a direct or express object of Congressional beneficence, is a “suitable challenger” to EPA’s decision implementing RCRA. In order to determine whether the interests of HWTC's member firms coincide — i.e., systematically, not fortuitously — with the interests of those whom Congress intended to protect, we must, of course, consider what the interests of those firms are.
HWTC argues its case for standing in terms of the interests that its member firms are assertedly pursuing in this specific case. Accordingly, it claims first that EPA’s alleged regulatory laxity will hurt the competitive position of HWTC member companies engaged in the waste treatment business. Were EPA to lower the permissible concentration levels for California List wastes, that is, generators of hazardous waste would have greater need to treat their wastes prior to disposal, and the member treatment firms would gain economically by providing the required treatment.
HWTC’s second allegation is that EPA’s actions affect the “consumer environmental interests” of its member land disposal facilities, in that waste generators will send to the disposal site, for example, a California List waste that is “merely solidified.” Because EPA has not required the waste to meet more stringent treatment standards, we are told, the likelihood that the waste will migrate from the waste disposal site into the surrounding environment and the severity of the consequences of such migration will be greater than they would be had EPA fulfilled its statutory duty. Thus will member facilities be subject to an increased risk of liability for “clean-up costs, damages and regulatory penalties.”3
a. The Treatment Firms’ “Competitor” Claims
We have already held that the treatment firms are not among Congress’s intended beneficiaries. HWTC claims, however, that as the chosen instrument for achieving Congress’s goal in RCRA, those firms are nonetheless suitable challengers because their interests are so likely to coincide with the interests of those who are beneficiaries of the statute. This claim flies in the face of common sense.
HWTC represents, with respect to its “competitor” claims, treatment firms. The ultimate interest of those firms is in making money, of course. Their immediate interest is in more stringent treatment standards, on the theory that such standards will result in their selling more treatment services, which will, in turn, generate more earnings. But there is not the slightest reason to think that treatment firms’ interest in getting more revenue by increasing the demand for their particular treatment services will serve RCRA’s purpose of protecting health and the environment. Every merchant wants to maximize its earnings, and any merchant will, to the extent practicable, steer its customers to those of its goods or services that generate the greatest profit margins. Thus, we would expect the treatment firms, like any other merchant, to pursue regulation that encourages the alternatives with the great*303est profit potential at the expense of others (say, recycling or incineration) that might be less profitable.
This is not, moreover, the only way in which the firms’ interests might differ from those Congress intended to protect. Faced with a similar challenge in HWTC II, we described as “perfectly plausible” the scenario that stricter EPA regulation of a particular substance “would have the boomerang effect of increasing illegal dumping and thus would result in net harm to the environment.” 861 F.2d at 283. Similarly, stricter treatment standards for California List wastes might lead to the substitution of manufacturing methods that generate other, more dangerous but less strictly regulated wastes. Cf. HWTC II, 861 F.2d at 284. (“A regulatory extension sought by the competitor interests in the Council might benefit recyclers’ profits (e.g., by forcing the use of more advanced recycling techniques) but harm the environment (because, for example, its costs might lead to substitution of more environmentally harmful fuels).”).
Nor does the treatment firms’ interest in even more demanding treatment requirements miraculously end at the point where the levels of hazardous constituents are entirely safe. The watchword of those firms must be, in short, that treatment is good and more treatment is better — whether the effect on health and the environment is good, bad, or indifferent. HWTC’s claim to standing here is precisely analogous to a defense contractor’s claim to standing under an appropriations law in order to challenge the Defense Department’s decision to purchase one type of weapon rather than another. The interest of such a firm in profits is not limited by the public’s need for its type of weapon, and notwithstanding the sometimes contrary impression one encounters, the annual defense appropriation is not passed in order to benefit defense contractors, benefit them though it may.
Because we have no way of knowing (short of deciding the merits of HWTC’s claim) the extent to which HWTC’s interest in more rigorous treatment standards will be likely to further rather than to frustrate Congress’s interest in protecting human health and the environment, and because “judicial intervention may defeat statutory goals if it proceeds at the behest of interests that coincide only accidentally with those goals,” HWTC II, 861 F.2d at 283, HWTC is without standing under Hunt.
As is apparent, in the foregoing analysis, we have asked not whether a particular case raises a suitable challenge, but whether the interests of the particular party make it suitable to raise that challenge. Perhaps because this distinction was not consequential in the cases it has decided, the Supreme Court has sometimes spoken of the suitably of the challenge, sometimes of that of the challenge it brings. In both Clarke and Data Processing, for example, the Court treated the two approaches as if they were identical, variously describing the zone test in Clarke as an inquiry into whether the “would-be plaintiffs [are] ‘arguably within the zone of interests ... ’” and as an attempt to discern whether “ ‘the interest sought to be protected by the complainant [is] arguably within the zone of interests____’” 479 U.S. at 397, 396, 107 S.Ct. at 756, 755-56 (both quoting Data Processing). See also Data Processing, 397 U.S. at 153, 157, 90 S.Ct. at 830, 831-32.
Although the Supreme Court has yet to rule on the question, we have no doubt that it is the interests that the challenger seeks to protect and not the challenge with which we must be concerned. As we have explained, the foundation underlying the zone of interests test is the notion that “those plaintiffs whose suits are more likely to frustrate than to further statutory objectives” should not be permitted to sue. Clarke, 479 U.S. at 397 n. 12, 107 S.Ct. at 756 n. 12 (emphasis added). The standing requirement asks who may bring a particular challenge, not what particular challenges may be brought. The same claim may be viable in the hands of one challenger and not in those of another that, for example, has interests that make it less than “a reliable private attorney general to litigate the issue of the public *304interest in the ... case.” Id. (quoting Data Processing, 397 U.S. at 154, 90 S.Ct. at 830). Thus, we have no doubt that injured environmental groups or landowners would have standing to pursue the very claims raised here. Significantly, however, they have not done so.
Moreover, were standing to depend upon the claim and not the claimant, the court would be required, in order to resolve that issue, to explore whether the challenge would further the goal of the statute. We would, in short, have to decide either the ultimate merit of the challenge (“whether petitioner’s interpretation of the statute reflects congressional intent”) — or at least a closely related question (“whether petitioner’s interpretation of the statute would further Congress’s purpose”) — in order to decide the threshold standing question. As we proceed here, however, we avoid the necessity to decide the merits before we determine whether we should decide the merits. If the two issues were coextensive, the doctrine of prudential standing would be of no independent significance.
b. The Disposal Firms’ “Consumer Environmental” Claims
HWTC’s second claim of injury tracks a claim we heard on the merits in HWTC II, viz., that EPA’s California List rule improperly permits land disposal, at its members’ facilities, of inadequately treated wastes, thereby increasing the risk that such facilities will later be held liable for leakage. EPA responds that this claim is barred by our subsequent decision in Petro-Chem (which HWTC intimates was wrongly decided), where we held, on a constitutional ground, that HWTC lacked standing to raise a similar challenge. Because we conclude that this case is not controlled by HWTC II, and that the disposal firms lack prudential standing to raise their “consumer” claims here, we do not explore the application of PetroChem’s constitutional analysis to this case.
In HWTC II, BVER Environmental, a member of HWTC, alleged that it was “in-the business of receiving non-hazardous used oil from heavy manufacturing industries for processing and resale as boiler fuel,” and that its “receiving facilities” were damaged when it received used oil that was contaminated. 861 F.2d at 281. In order to protect itself, BVER would have had to undertake “expensive” (and extensive) testing. Id. We held that its injury was sufficient to confer standing upon it, and through it, upon HWTC. Id. at 282.
Like defense contractors, treatment firms, and the disposal firms whose consumer claims are our subject here, BVER’s ultimate interest was in money, of course. “That the injury is commercial is no obstacle,” HWTC II, 861 F.2d at 282, however, for if it were, no person, business, or association whose ultimate interest was pecuniary would ever be within the zone of interests of a statute adopted for any purpose other than its direct financial benefit. This result would be at war both with the Supreme Court’s and our own cases and with common sense. It is in the methods by which BVER and the disposal firms, respectively, earn their money that we see the relevant distinction.
BVER was a recycler of used oil. So far as appears, its only direct concern with the stringency of EPA’s implementation of RCRA was that the regulation in suit provide a remedy for the injury it claimed to suffer from the receipt of oil contaminated by hazardous constituents. That injury was caused by precisely the environmental problem that the relevant statutory provision was designed to eradicate, and we have no basis upon which to think that the nature of BVER’s business gave it an incentive to propose an interpretation of RCRA at odds with Congress’s purpose.
Here, on the other hand, the immediate interest claimed by the disposal facilities is in avoiding liability, which may or may not coincide with the public interest in protecting human health and the environment. It may be in the public interest, for example, for disposal firms to be liable for the disposal of inadequately treated waste, but they would presumably support an interpretation of the statute that placed upon waste generators all liability for inade*305quate disposal. That their economic interest might, in this or another case, coincide with the congressional interest in safeguarding health and the environment, would be but happenstance; and short of resolving the merits, we have no way of determining whether this case presents that happy coincidence. Again, we are concerned with the challenger, not the challenge; here, the challenger’s interest in reduced liability is “so marginally related to” the purpose of the statute, Clarke, 479 U.S. at 399, 107 S.Ct. at 757, that we must infer that Congress did not permit a suit at its behest.
Thus, while a business consumer of a contaminated substance (like BVER in HWTC II) is an adequate proxy for the environmental interest of those whom the statute is designed to protect and is therefore a “suitable challenger” of agency action, a participant in the waste disposal process has interests that may be fundamentally inconsistent with the interests Congress had in mind when it enacted the statute. A waste disposal firm is therefore a peculiarly unsuitable proxy for those whom Congress intended to protect, and is therefore not within the zone of interests.
III. Conclusion
Because none of HWTC’s members would have prudential standing to pursue this action in its own right, HWTC does not have standing to sue on their behalf. Accordingly, the petitions for review are

Dismissed.


. The "California List" comprises liquid wastes containing defined concentrations of free cyanides, certain metals, PCBs, or halogenated organic compounds, and acidic liquid wastes. 42 U.S.C. § 6924(d)(2). HSWA designates these wastes "California List” based upon an earlier statute in that state limiting their land disposal.


. The dissent suggests that our analysis of standing must proceed from constitutional to prudential requirements. Dissent at 16 (citing cases). Although that is the oft-stated sequence, the rule of avoidance counsels nonetheless that, where the prudential question is clearly dispositive, we should not reach out to determine the constitutional issue. See Water Transport Ass’n v. ICC, 819 F.2d 1189, 1194 (D.C.Cir.1987); Calumet Industries, Inc. v. Brock, 807 F.2d 225, 228 (D.C.Cir.1986); Public Citizen v. Lockheed Aircraft Corp., 565 F.2d 708, 714 (D.C.Cir.1977).


. The dissent contends that petitioners thus are intended beneficiaries of RCRA. Dissent at 5-6. Although Congress plainly sought to guard against damage to the environment, that is not the injury that petitioners assert here; rather, their alleged injury is derivative. They do not claim harm to the environment per se but, instead, foresee for themselves an "increased risk of ... liability" — to either the Government or neighboring land owners — for such harm. Neither petitioners nor the dissent offer evidence, however, that Congress, through enactment of RCRA, intended to protect operators of disposal facilities from such liability.